Citation Nr: 1012345	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  04-36 262	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether an overpayment of education benefits under Chapter 
30, Title 38, United States Code in the original amount of 
$23,388.23 was properly created.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from November 1972 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

During the pendency of the veteran's appeal, his education 
folder was transferred to the RO in Oakland, California, to 
provide him with a Travel Board hearing which was held 
before the undersigned in June 2008.  In August 2008, the 
Board remanded this case.  


FINDINGS OF FACT

1.  The Veteran has been awarded entitlement to Chapter 30, 
Title 38, United States Code, educational benefits.  

2.  The Veteran enrolled at Tomas Claudio Memorial College 
(TCMC), for pursuit of educational coursework beginning June 
2000.  

3.  Enrollment Certification were received which reflected 
enrollment from June 5, 2000 to October 7, 2000; October 23, 
2000 to March 10, 2001; June 4, 2001 to October 6, 2001; 
October 22, 2001 to March 9, 2002; April 15, 2002 to May 17, 
2002; and June 17, 2002 to October 19, 2002.  

4.  VA paid the Veteran on the basis that he was a full-time 
student for the period from June 2000 to September 2002.  

5.  In February 2003, VA conducted a compliance survey 
conducted at TCMC which showed that some VA students were 
enrolled at TCMC but were not attending classes; the 
Veteran's attendance at only two classes at TCMC was 
documented via his "Student Permanent Record."  

6.  The Veteran's educational benefits were retroactively 
terminated to June 5, 2000, the start date of his enrollment 
at TCMC, which created an overpayment in the amount of 
$23,388.23.

7.  Thereafter, a copy of the Veteran's "Scholastic Records" 
was received from TCMC; this transcript reflected that the 
Veteran had completed twelve course, not two.  

8.  The transcript is accepted as accurate and shows that 
the Veteran should be credited for 15 credit hours during 
the first semester of 2000-2001; 15 credit hours during the 
second semester of 2000-2001; 6 credit hours during the 
first semester of 2001-2002; and 3 credit hours during the 
summer session of 2002.  


CONCLUSION OF LAW

The retroactive termination of payment of Chapter 30, Title 
38, United States Code, educational benefits effective June 
5, 2000, was not proper.  38 U.S.C.A. §§ 3034, 3104, 3680 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 21.7070, 21.7130, 
21.7135, 21.7139, 21.7153 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009).  To implement the provisions 
of the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)) (2009).

However, VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA, with its 
expanded duties, is not applicable to certain cases, 
pointing out that the statute at issue in such cases 
(Chapter 53) was not found in Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).  This case is 
based on income considerations and is analogous to the cases 
under the Barger directives.

The Veteran has been awarded entitlement to Chapter 30, 
Title 38, United States Code, educational benefits.  In 
pertinent part, the Veteran enrolled at TCMC located in 
Taghangin, Morong, Rizal, Philippines, for pursuit of 
educational coursework beginning June 2000.  Enrollment 
Certification were received which reflected enrollment from 
June 5, 2000 to October 7, 2000; October 23, 2000 to 
March 10, 2001; June 4, 2001 to October 6, 2001; October 22, 
2001 to March 9, 2002; April 15, 2002 to May 17, 2002; and 
June 17, 2002 to October 19, 2002.  The Veteran was paid on 
the basis that he was a full-time student for the period 
from June 2000 to September 2002.  

In February 2003, VA conducted a compliance survey conducted 
at TCMC.  The compliance survey documented that a number of 
VA students were enrolled at TCMC but were not attending 
classes.  Notice of the survey results was provided from the 
RO in Manila, Philippines, to the RO in Muskogee by way of 
an e-mail dated in May 2003.  The Manila RO e-mail reported 
that the registrar of the school certified that VA students 
had enrolled at the school, but had no attendance.  The e-
mail further reported that the permanent records did not 
have any grades for the students.

The RO in Muskogee notified the Veteran that his attendance 
at classes at TCMC was not documented.  Thus an overpayment 
in the amount of $23,388.23 was created as his benefits were 
retroactively terminated to June 5, 2000, the start date of 
his enrollment at TCMC.  The Veteran disputed the creation 
of the debt.  He said he did attend classes and would 
provide his grades and certificate of attendance.  He stated 
he did not owe the amount reported and that he had attended 
classes but the college failed to keep updated records.

The Veteran submitted a copy of what he described as an "un-
updated" transcript that he said he obtained from TCMC.  The 
transcript provided by the Veteran was on letterhead from 
TCMC and dated in June 2003.  The transcript did not have a 
seal or any type of embossment and was a copy.  It was 
annotated to be certified as correct by the registrar.  The 
transcript listed courses taken by the Veteran from 
June 2000 through the first semester of 2002-2003.  Grades 
were provided for only some of the courses.  The typed date 
by TCMC on the form was June 17, 2003.  

The abbreviation "NG" was used in the "rating" column for 
three courses, but no explanation of the abbreviation was 
provided.  In addition to the three "NG" courses, the 
transcript listed a total of 12 courses where there was a 
rating, or grade, and 12 courses where no rating was 
provided.  The Veteran did not provide an explanation for 
the courses that had no rating listed.

The Board initially remanded the case for further 
development in May 2006.  This included obtaining a copy of 
the compliance survey to verify if the veteran's name 
appeared.  Also, an official transcript was to be obtained 
from TCMC. 

Thereafter, associated with the claims folder is an April 
2007 e-mail from the Manila RO explaining that a copy of the 
Veteran's permanent record of grades for the period from the 
first semester of 2000 to the second semester of 2002 was 
obtained.  The e-mail further explained that the college 
registrar would have to be contacted to secure the Veteran's 
official transcript of records.

The Manila RO telefaxed a copy of the survey report and the 
permanent record of grades for the Veteran in April 2007.  
The survey reported that records for the Veteran were 
examined.  He was said to have been paid full time for 
school years 2000-2001, 2001-2002, summer of 2002, and the 
first semester of 2002-2003.  The survey further reported 
that, except for two subjects in the second semester of 
2000-2001, there were no grades on his Student Permanent 
Record.  The two grades listed on the Student Permanent 
Record were for the second semester of 2000-2001, which 
coincides with the other information in the compliance 
survey report.  Four semesters were listed as school years 
2000-2001 (two semesters) and 2001-2002 (two semesters).  
There was no record for the school year 2002-2003.  There 
were courses listed for all four semesters shown; however, 
as noted, only two courses, in the second semester of 2000-
2001, had grades.  There were no courses listed for the 
summer session between the two school years.

The survey discussed the lack of grades for several of the 
different veterans' records and the comments from the 
registrar as to why the grades were not recorded.  In regard 
to cases like the Veteran's case, where the grades remained 
outstanding for more than a year, there was no explanation.  
The registrar did say she was aware that some VA students 
were only enrolling and paying tuition fees but not 
attending classes.  She could not say which students.  A 
later entry in the survey explained that the abbreviation 
"NG" meant "no grade."  This meant the student lacked the 
requirements for completion of the subject.  The registrar 
was said to agree to try and submit grades of several VA 
students, whose Student Permanent Records were blank, within 
the next 30 days.  However, the Veteran's name was not one 
of the students listed for this action.  The survey also 
included class checks, but no check was performed for any 
class of the Veteran.  

Thereafter, a copy of the Veteran's "Scholastic Records" was 
received.  It is identical to the "un-updated" transcript 
that the Veteran submitted which he said he obtained from 
TCMC.  This copy of the Veteran's transcript is dated August 
2007; thus a different and later copy than the one provided 
by the Veteran.  The transcript, according to an October 
2007 supplemental statement of the case (SSOC) was obtained 
from TCMC.  This SSOC also contained a complete accounting 
or audit of the Veteran's educational account.  

The Board notes that the Student Permanent Record represents 
a dramatic contrast with the transcript submitted by the 
Veteran and the identical transcript submitted by TCMC.  The 
permanent record shows grades for only two courses as 
compared to the 12 courses with grades and the three "no 
grade" marks on the transcript copies.

Thereafter, the Veteran testified at his Travel Board 
hearing in June 2008.  He testified that he attended all of 
his classes.  He stated that he may have cut some classes, 
but that was all.  He indicated that he had tried to get an 
updated transcript from the school, but was told there was 
nothing that could be added to the transcript previously 
provided.  

The Board subsequently remanded this case in August 2008 to 
obtain further information from TCMC.  However, no 
information was forthcoming.  VA has withdrawn approval from 
TCMC for educational benefits.  Email exchanges from VA 
reveal that this institution has since proved uncooperative 
in VA's attempts to verify data.  As such, the Board finds 
that additional remand actions would be an apparent effort 
in futility and will not be undertaken for that reason.  See 
generally Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)

An eligible veteran is entitled to a monthly benefit for 
periods of time during which he is enrolled in, and 
satisfactorily pursuing, an approved program of education.  
38 U.S.C.A. § 3104; 38 C.F.R. § 21.7070.  VA will pay 
educational assistance to an eligible veteran while he is 
pursuing approved courses in a program of education.  38 
C.F.R. § 21.7130.

With respect to the effective date of reduction or 
discontinuance of educational assistance, if the veteran or 
servicemember, for reasons other than being called or 
ordered to active duty, withdraws from all courses or 
receives all nonpunitive grades, and in either case there 
are no mitigating circumstances, VA will terminate or reduce 
educational assistance effective the first date of the term 
in which the withdrawal occurs or the first date of the term 
for which nonpunitive grades are assigned.  If the veteran 
or servicemember withdraws from all courses with mitigating 
circumstances or withdraws from all courses such that a 
punitive grade is or will be assigned for those courses or 
the veteran withdraws from all courses because he or she is 
ordered to active duty, VA will terminate educational 
assistance for residence training as of the last date of 
attendance; and for independent study, the official date of 
change in status under the practices of the educational 
institution.  38 C.F.R. § 21.7135(e).

VA will not pay benefits for a course from which the veteran 
withdraws or receives a nonpunitive grade unless the 
following conditions are met: (1) the veteran withdraws 
because he is ordered to active duty; or (2) all of the 
following criteria are met: (i) there are mitigating 
circumstances; and (ii) the veteran or servicemember submits 
a description of the mitigating circumstances in writing to 
VA within one year from the date VA notifies the veteran or 
servicemember that he or she must submit a description of 
the mitigating circumstances, or at a later date if the 
veteran or servicemember is able to show good cause why the 
one-year time limit should be extended to the date on which 
he or she submitted the description of the mitigating 
circumstances; and (iii) the veteran or servicemember 
submits evidence supporting the existence of mitigating 
circumstances within one year of the date that evidence is 
requested by VA, or at a later date if the veteran or 
servicemember is able to show good cause why the one-year 
time limit should be extended to the date on which he or she 
submitted the evidence supporting the existence of 
mitigating circumstances.  38 U.S.C.A. §§ 3034, 3680; 38 
C.F.R. § 21.7139.

Examples of qualifying mitigating circumstances include: 
illness in the individual or his family; family death; an 
unavoidable geographical transfer resulting from the 
individual's employment; an unavoidable change in employment 
conditions; immediate family or financial obligations beyond 
the individual's control that require him to suspend pursuit 
of the program of education in order to obtain employment; 
discontinuance of the course by the school; unanticipated 
active duty for training; or unanticipated child-care 
difficulties.  See 38 C.F.R. § 21.4136(b).

In order to receive educational assistance for pursuit of 
program of education, an individual must maintain 
satisfactory attendance.  38 C.F.R. § 21.7153(c).  

In this case, as noted, there are discrepancies between the 
transcript provided by TCMC and the compliance 
survey/Student Permanent Record.  Since both the transcript 
and the Student Permanent Record were provided by the 
school, the Board is unable to discern which one is accurate 
without the school's cooperation.  With regard to general 
appearance, the transcript is typed and signed by the 
registrar.  The Student Permanent Record is handwritten, 
undated, and unsigned.  It is in the Veteran's interest to 
utilize the transcript.  As such, the Board accepts that the 
Veteran was enrolled and attended courses as shown in that 
transcript.  

The overpayment was created due to the retroactive 
termination of the Veteran's benefits commencing June 5, 
2000.  The transcript reflects that the Veteran completed 15 
credit hours during the first semester of 2000-2001; 15 
credit hours during the second semester of 2000-2001; 6 
credit hours during the first semester of 2001-2002; and 3 
credit hours during the summer session of 2002.  The Veteran 
did not complete any credit hours during the second semester 
of 2001-2002 or the first semester of 2002-2003.  

The Veteran has not presented any information as to why he 
did not complete the courses that were marked "NG;" rather 
he asserts that he did complete/attend those courses.  His 
contentions in that regard are not credible as they are 
simply not supported in the documentary record.  While he 
may believe that TCMC provided him with an incomplete copy 
of the transcript, the same copy was provided four years 
later to VA and the Board accepts that this is an accurate 
copy of the transcript.  The "Permanent Record" is not in 
agreement and lists less completed credit hours; however, as 
indicated, it is also hand-written, undated, and unsigned by 
the registrar.  Thus, as noted, the transcript is accepted 
as being an accurate representation of the Veteran's 
coursework at TCMC.  

Accordingly, the Board finds that the RO did not take proper 
action in terminating the Veteran's benefits as of June 5, 
2000, and the creation of the overpayment in its full amount 
was not proper.  Rather, the Veteran must be credited for 15 
credit hours during the first semester of 2000-2001; 15 
credit hours during the second semester of 2000-2001; 6 
credit hours during the first semester of 2001-2002; and 3 
credit hours during the summer session of 2002.  As the 
Veteran did not complete any credit hours during the second 
semester of 2001-2002 or the first semester of 2002-2003, no 
credit may be given for course during that time period.  
Therefore, the amount of the overpayment must be reduced via 
the credited hours.  The RO has already recouped a 
substantial amount of the initially calculated overpayment.  

Due to the determination herein by the Board that the 
retroactive termination of payment of Chapter 30, Title 38, 
United States Code, educational benefits effective June 5, 
2000, was not proper, the RO must recalculate the 
overpayment to reflect the determination that the 
overpayment was not properly created in its entirety.  


ORDER

The overpayment of education benefits under Chapter 30, 
Title 38, United States Code in the original amount of 
$23,388.23 was not properly created.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


